This is an appeal from a proceeding in garnishment in aid of execution. The original judgment was obtained in the justice of the peace court of E.D. Carmichael, of Tulsa, Okla., and a transcript of the judgment was filed in the district court. The proceeding in aid of execution was commenced by the issuance of summons to J.D. Branham and the Pepsi-Cola Bottling Company. On January 13, 1942, motion to quash was filed and the case was transferred to the court of common pleas, and on the 17th day of January, 1942, the court sustained the motion to quash as to the defendant J.D. Branham and overruled the same as to the defendant Pepsi-Cola Bottling Company.
The plaintiffs have appealed from the order discharging garnishment summons as to J.D. Branham. A motion to dismiss has been filed for the reason that the appeal must be perfected within 30 days. The appeal was filed in this court the 17th day of February, 1942. The motion must be sustained.
Under the provisions of 12 O. S. 1941 §§ 863 and 864, the proceedings as directed by 12 O. S. 1941 § 865 shall be the same as an attachment proceeding. It is the universal rule of this court that attachment proceedings and garnishment proceedings are the same so far as it is provided that the appeal in question shall be taken within 30 days.
The sole question presented arises on a motion to quash the garnishment. In Tidal Pipe Line Co. v. Daugherty,187 Okla. 468, 103 P.2d 534, we said:
"Where an appeal is taken from an order dissolving a garnishment, such an appeal under section 555, O. S. 1931, 12 Okla. St. Ann. § 983, must be filed in this court within 30 days from date of order, and this rule applies notwithstanding the order to dissolve is entered upon a verdict of a jury or a judgment of the court after trial of the garnishment proceedings upon the merits."
The appeal is dismissed.
WELCH, C. J., and RILEY, OSBORN, BAYLESS, GIBSON, and DAVISON, JJ., concur. CORN, V. C. J., and HURST and ARNOLD, JJ., absent.